Citation Nr: 1508106	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-01 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for asbestosis.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2008 and January 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The electronic claims file reflects that the initial stages of an appeal of a prostate cancer rating claim have been developed very recent in time.  Presently, the appeal is not perfected, so the Board will refrain from any jurisdictional action at this time.

The issues of service connection for hypertension and the reopened issue of service connection for asbestosis are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a rating decision in May 2005, the RO denied service connection for asbestosis; after the Veteran was notified of the adverse decision and of this right to appeal, he did not appeal and the decision became final by operation of law based on the evidence then of record.

2.  The additional evidence presented since the May 2005 rating decision as it pertains to the Veteran's claim of service connection for asbestosis relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The May 2005 RO decision, which denied the Veteran's claim of service connection for asbestosis, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been presented to reopen the claim of service connection for asbestosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Previously Denied Claim

In a rating decision dated May 2005, the RO denied the initial claim of service connection for asbestosis because there was no evidence that the disability occurred in or was caused by his military service.  In a letter dated May 19, 2005, the Veteran was notified of the decision and of his right to appeal.  A letter addressed to the Veteran's congressional representative was received May 26, 2006, along with a letter from the representative as to the status of the Veteran's claims.  The letter did not constitute a timely appeal of his claim as it was not received within one year and the letter from the representative did not express disagreement with the decision, but requested a status update.  In August 2006, the RO responded to the representative informing him of the status of the Veteran's claims and that the appeal period had expired.  No further correspondence was received from the Veteran until September 2007. 

Therefore, the Board finds that the Veteran did not appeal the May 2006 rating decision.  Additionally, no new and material evidence pertinent to his claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  See 38 C.F.R. § 3.156(b).  Thus, by operation of law, the decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

II. Evidence Previously Considered

The evidence of record and previously considered at the time of the RO decision in May 2005 consists of service treatment, service personnel, and private treatment records.  Service treatment records did not show any complaint, diagnosis, or treatment for asbestosis.  Personnel records reveal that the Veteran served as a vehicle mechanic.

After service, private treatment records reveal a medical history of pleural plaques as early as 2003.

III. Current Claim to Reopen

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


IV. Additional Evidence

The additional evidence presented since the May 2005 rating decision consists of lay evidence, namely, the Veteran's statements, and medical evidence, namely, VA treatment records.

In a statement received July 2010, the Veteran stated that he handled brake shoes during his military service.  He maintained that the brake shoes contained asbestos.  In an additional October 2011 statement, the Veteran contended that the pleural plaques which developed in his lungs many years after service were related to his exposure to asbestosis while working as a brake mechanic.

As for the medical evidence, VA treatment records added to the file since the previous denial in May 2005 include a March 2007 treatment note indicating a diagnosis of asbestosis.  

V. Analysis

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, VA's Adjudication Procedure Manual addresses asbestos-related compensation claims.  See M21-1MR, Part IV, Subpart ii, ch. 1, sec. H.29 (2014), entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, ch. 2, sec. C.9 (2014), entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  As to occupational exposure, exposure to asbestos has been shown in manufacturing and servicing of friction products such as clutch facings and brake linings.  M21-1MR, Part IV, Subpart ii, ch. 2, sec. C.9.a-f.

As the additional VA treatment records relate to an unestablished fact necessary to substantiate the claim, namely, evidence of a current diagnosis of asbestosis with a possible connection to service, and as the lack of such evidence was the basis for the previous final denial of the claim, the evidence is new and material under  38 C.F.R. § 3.156(a).

For this reason, the claim of service connection for asbestosis is reopened.  The merits of the claim of service connection for asbestosis are further addressed in the remand section.  


ORDER

As new and material evidence has been presented, the claim of service connection for asbestosis is reopened, and to this extent only the appeal is granted.


REMAND

On the claim of service connection for asbestosis, the Veteran alleges that his disability is related to his exposure to asbestos while serving as a vehicle mechanic during service.  As noted above, VA's Adjudication and Procedure Manual notes that exposure to asbestos has been shown in manufacturing and servicing friction products such as clutch facings and brake linings.  The Veteran's DD-214 confirms that he served as a vehicle mechanic during service; however, the evidence of record is insufficient to decide the claim.  As there is a current diagnosis of asbestosis and evidence of possible exposure to asbestos during service, a VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In a statement received January 2010, the Veteran stated that flash backs about his tour of duty in Vietnam cause an elevation in his blood pressure.   The Veteran is currently service connected for posttraumatic stress disorder (PTSD).  As it appears the Veteran relates his hypertension to his PTSD, a VA examination is required for his claim of hypertension as secondary to his PTSD. 

In light of the remand, more recent VA treatment records should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated since August 2014, including from the VA Medical Center in Hampton, Virginia.

2.  Thereafter, afford the Veteran a VA examination by an appropriate medical professional to determine the nature and etiology of his claimed asbestosis.  The Veteran's claims file should be made available to the examiner for review.

All necessary tests should be performed in order to determine whether the Veteran has asbestosis or any other asbestos-related disease.  

The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any asbestosis/asbestos-related disease had its onset during, or is otherwise related to, the Veteran's military service, to include any exposure to asbestos during service.

The examination report must include a complete rationale for all opinions expressed.  

3.  Also, afford the Veteran a VA examination by an appropriate medical professional to determine the nature and etiology of his claimed hypertension.  The Veteran's claims file should be made available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has hypertension that is caused by, or aggravated by, his service-connected PTSD.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, after completing the above development, readjudicate the claims on appeal, including the reopened asbestosis claim on the merits.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


